Citation Nr: 0122033	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  01-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for limitation of motion of lumbar spine with history 
of herniated disc syndrome, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago Illinois, which awarded service connection for 
limitation of motion of lumbar spine with history of 
herniated disc syndrome, and assigned a 20 percent rating.

In various statements from the veteran and his 
representative, the veteran maintains that he has erectile 
dysfunction, which is due to his service-connected limitation 
of motion of lumbar spine with history of herniated disc 
syndrome.  To the extent that the veteran wishes to pursue 
such a claim, that issue is referred back to the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's limitation of motion of lumbar spine with 
history of herniated disc syndrome is productive of no more 
than moderate limitation of motion, moderate levels of pain, 
and complaints of numbness, although objective neurological 
findings are normal.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 20 percent for limitation of motion of lumbar 
spine with history of herniated disc syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.1-4.3, 4.7, 4.10, 4.21 and 4.71a, Diagnostic 
Code 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected limitation of 
motion of lumbar spine with history of herniated disc 
syndrome should be rated higher than the current 20 percent 
rating.  Specifically, the veteran asserts that his 
disability causes pain, soreness, stiffness, burning, and 
weakness in the lower back, hips and legs, as well as 
numbness in the right foot, and erectile dysfunction. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that, while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ( when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant service medical records and the veteran was afforded 
a VA examination as recently as October 1998.  There is no 
indication in the file that there are additional relevant 
records that have not yet been associated with the claims 
file. As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
November 1999 rating decision, the veteran was granted 
service connection for limitation of motion of the lumbar 
spine with history of herniated disc syndrome, and received a 
20 percent rating dating from August 1998.  That decision was 
based on evidence that the veteran's current pain and limited 
motion in his back is related to an in-service motor vehicle 
accident, which occurred in 1966.  The veteran disagreed with 
the 20 percent rating decision, and initiated this appeal.  
Essentially, the veteran maintains that the 20 percent rating 
does not accurately reflect the level of impairment he 
suffers as a result of his limitation of motion of the lumbar 
spine with history of herniated disc syndrome.  The Board 
notes that as the veteran is appealing the initial assignment 
of a disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the 20 percent disability rating to the present 
time.  See Fenderson v. West 12 Vet. App. 119, 125-126 
(1999).

The current 20 percent rating for limitation of motion of the 
lumbar spine with history of herniated disc syndrome was 
awarded pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5292 (spine, limitation of motion of, lumbar), under which a 
20 percent rating is assigned for moderate symptomatology.  A 
40 percent rating is assigned for severe symptomatology.  The 
Board also notes that under 38 C.F.R. § 4.71a, DC 5293 
(intervertebral disc syndrome), a 20 percent rating is 
assigned for moderate symptomatology, characterized by 
recurring attacks.  The next higher rating of 40 percent is 
available for severe symptomatology, characterized by 
recurring attacks with intermittent relief.  Additionally, 
under 38 C.F.R. § 4.71a, DC 5295, a 20 percent rating is 
assigned for lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating 
requires severe lumbosacral strain, including a listing of 
the spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 20 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent at this time.  

Reviewing the evidence of record reveals the following.  Dr. 
P.H. Shirazi, M.D., conducted a 3-phase bone scan in February 
1993.  This showed only a bony abnormality situated in the 
thoracic spine at T7.  This was consistent with an old 
compression fracture.  At that time, an x-ray was also made 
and evaluated by Dr. Perry Rudich, M.D.  This showed an old 
fracture of T7, with mild degenerative changes noted to the 
spine.  No additional bony, joint or soft tissue 
abnormalities were seen.  The Board notes that the veteran is 
separately service-connected for compression fracture, T7, 
vertebra.

Outpatient treatment records from Dr. Paul, J. Slosar, M.D., 
at Midland Orthopedic Associates, dating from December 1994 
to June 1996 show complaints of pain in the right lower leg 
and low back, and numbness in the right lower leg; the 
veteran also experienced a flare-up of intense pain after 
doing tree work and shoveling.  Findings included disc 
herniation at L4-5 with significant collapse at L5-S1, disc 
space narrowing, and significant foraminal stenosis on the 
right side, at L5-S1.  Diagnoses included herniated nucleus 
pulposus; degenerative disc disease with severe foraminal 
stenosis at L5-S1.  An August 1995 note states that Dr. 
Slosar will continue to check back to ensure that no 
neurologic picture is evolving.

In October 1998, the Veteran was afforded a VA examination.  
At that time, the veteran complained of pain involving his 
thoracic and lumbar spinal areas.  Flare-ups were reported to 
occur 3 or 4 times per year, with 2 to 3 day duration, and 
were reported to be preceded by increased physical activity, 
such as walking more than 10 minutes.  The examining 
physician found forward flexion of 70 degrees; backward 
extension of 10 degrees; lateral bending of 30 degrees to the 
right and to the left; lateral rotation to the left and right 
of 30 degrees.  Painful motion was noted at left and right 
lateral rotation of 30 degrees, with flexion at 40 degrees; 
also, in the lumbar spine, at right lateral bend at 30 
degrees.  Gait was normal.  The examination showed no 
neurological abnormalities.  The examination also found no 
evidence of infection, bone disease, deformity, angulation, 
false motion, shortening, intra-articular involvement, 
malunion, nonunion, loose motion, false joint, and ankylosis.  
Diagnosis was degenerative disc disease affecting L4, L5, and 
S1.

In July 1999 and again in September 2000, subsequent to the 
most recent rating decision and the initiation of this 
appeal, Dr. Barry Fischer, M.D., examined the veteran.  At 
these examinations, the veteran's subjective complaints and 
the physician's findings were virtually identical.  The 
veteran complained of pain involving the upper and lower 
back, buttocks and legs; soreness and stiffness of the upper 
and lower back; burning sensation of the lower back; and 
numbness of the right heel.  In the treatment history, Dr. 
Fischer recounts the veteran's injuries and treatment, 
including a 1982 incident, when the veteran fell off a 
trailer and reinjured his upper and lower back.  The 
veteran's history also describes development of an erectile 
dysfunction and urinary problems in April 1994.  Findings of 
Dr. Fischer's examination showed tenderness to palpation and 
pressure over the upper and mid thoracic and lumbosacral 
perivertebral areas; forward flexion of 70 degrees (Dr. 
Fisher noted that 90 degrees was normal); backward extension 
of 10 degrees (35 normal); lateral bending of 20 degrees to 
the right and to the left (40 normal); leg raising from a 
sitting position of 60 degrees (90 normal).  X-rays showed 
narrowing of the lumbosacral disc space.  Diagnosis was of 
herniated disc syndrome in the lumbar area; limited lumbar 
spin motion in all parameters; and positive straight leg 
raising, limited bilaterally, indicating lumbar nerve root 
irritation.  Dr. Fischer stated his opinion that there was a 
causal connection between the in-service incident and the 
veteran's current condition of ill being. 

In view of the evidence presented, the Board finds that the 
veteran's limitation of motion of lumbar spine with history 
of herniated disc syndrome is properly rated under 38 C.F.R. 
§ 4.71a, DC 5292 at a 20 percent rating.  The evidence shows 
that the veteran's symptomatology consists of complaints of 
pain, stiffness, weakness and burning sensations centered on 
the lower back, with occasional flare-ups.  The level of 
functional impairment reflected by his symptomatology can 
best be described as moderate in severity.  The evidence 
presented in the October 1998 VA examination shows a 
moderately limited range of motion.  Forward flexion is shown 
to be 70 degrees, extension is 10 degrees, lateral bending 
between 20 and 30 degrees, and lateral rotation is 30 
degrees.  The range of pain-free motion is not significantly 
less than the range of motion in which pain is experienced.  
Painful motion begins at 30 degrees rotation, with flexion at 
40 degrees.  The evidence also shows that the veteran is able 
to walk with a normal gait, and that flare-ups occur only 3 
or 4 times a year, brought on by increased walking or 
activity.  In addition, the evidence shows that the veteran 
is primarily limited as to prolonged physical activity.  The 
veteran states that as a foreman, he is able to delegate the 
kind of tasks that he would be most restricted in, and thus 
is able to remain effective in his current employment.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's limitation of motion of 
lumbar spine with history of herniated disc syndrome could 
also properly be rated under 38 C.F.R. § 4.71a, DC 5293.  
However, under this diagnostic code, the veteran's 
symptomatology as described in the evidence would only 
entitle him to a 20 percent rating, reflecting moderate 
symptomatology, characterized by recurring attacks.  The 
Board again refers to the findings of the July 1999 and 
September 2000 examinations, as well as the October 1998 VA 
examination, which show only a moderately limited range of 
motion, and which reflect the ability to walk, ride in a car 
and continue in his employment with certain limitations as to 
duration and level of exertion.  The evidence does not 
support a finding of "severe" recurring attacks, as 
required for a 40 percent evaluation under DC 5293.  Neither 
the level of symptoms described by the veteran, nor the 
frequency and duration of flare-ups could be described as 
"severe."  The only evidence of severe symptoms appears in 
a June 1996 progress report, where the veteran describes 6 
days of severe pain following some heavier work activity, 
involving working on trees and shoveling.  The evidence 
indicates that this level of symptomatology was short-lived 
and subsided with a moderation in the veteran's activity.  

The Board notes that Dr. Fischer, in his July 1999 
examination report, and in his identically worded September 
2000 examination report, states his opinion that a reported 
erectile dysfunction "might or could be related" to the 
veteran's service connected disability.  As noted in the 
Introduction to this decision, the Board has referred back to 
the RO the issue of entitlement to service connection for 
erectile dysfunction, as secondary to his service-connected 
back disability.  As such, the Board will not consider 
symptoms of erectile dysfunction at this time.  However, the 
Board will consider the veteran's complaints of numbness and 
radiating pain.  

The October 1998 VA examination report contains a specific 
finding of an absence of neurological abnormalities.  
Similarly, an earlier August 1995 treatment report of Dr. 
Slosar, states that the veteran should be checked every six 
months, to ensure that no neurologic picture evolves.  Dr. 
Slosar makes no finding of neurologic problems at that time, 
and infers by his statement that none then existed.  After 
evaluating the medical evidence, the Board finds such 
evidence insufficient to show significant neurologic 
involvement. Although Dr. Fischer's September 2000 
examination report does state the existence of bilateral 
sciatica in his conclusion, there in no indication in the 
rest of the report that he performed neurological testing to 
reach this conclusion.  Additionally, to the extent that the 
veteran may have sciatica, or numbness, the Board finds that 
such symptoms are contemplated in the current 20 percent 
rating under DC 5293.  There is no evidence of recurring 
attacks, so as to warrant a 40 percent rating under DC 5293.  
In fact, the veteran reported flare-ups only 3-4 times per 
year.  Additionally, there is no evidence of muscle spasm, 
nor is there any medical evidence of absent ankle jerk, both 
conditions consistent with a 60 percent rating under DC 5293.  
In short, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria for 
a 20 percent rating under DC 5292, reflecting moderate 
limitation of motion.
 
The Board has also considered whether the veteran's 
disability warrants a higher rating under DC 5295, which 
rates lumbosacral strain.  However, not only is there no 
evidence of muscle spasm (required for a 20 percent rating), 
the medical evidence is negative for findings of abnormal 
mobility, marked limitation of forward bending, loss of 
lateral motion, or listing of the spine to the opposite side.  
As such, the Board finds no basis for a higher rating under 
DC 5295.

Since the Board has considered the applicability of the 
rating provisions for intervertebral disc syndrome, the Board 
must note that the VA's General Counsel has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 1997).  38 C.F.R. § 4.45 provides 
that the factors of disability regarding joints reside in 
reduction of their normal excursion of movements in different 
planes.  Inquiry will be directed to considerations of less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.   See 38 C.F.R. §§ 4.10, 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
38 C.F.R. § 4.40 involves functional loss due to pain and 
weakness.  

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than moderate intervertebral disc syndrome with 
moderate, recurring attacks.  While there is clearly limited 
motion due to pain, the reported findings as to range of 
motion do not show more than moderate loss of motion, even 
when consideration is given to additional loss of motion due 
to pain, weakness, fatigue and incoordination.  There is no 
evidence of swelling or atrophy, and there is a specific 
finding in the October 1998 VA examination as to absence of 
deformity.  The veteran has a normal gait, and while he is 
limited in his ability to lift heavy objects, the Board finds 
that the currently assigned 20 percent rating adequately 
contemplates any pain and limited function.  

Additionally, the Board considered whether the veteran was 
entitled to a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (spine, ankylosis of, lumbar).  However, 
there is a specific finding in the October 1998 VA 
examination as to the absence of this condition.  There is no 
evidence of record to support a finding of entitlement under 
this diagnostic code.  

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  As has 
been stated, there is no evidence of "severe" 
symptomatology from any of the medical evidence of record.  
The October 1998 VA examination, as well as the July 1999 and 
September 2000 private examination reports show a moderate 
restriction in movement associated with the veteran's 
disability.  In short, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for the 
currently assigned 20 percent rating under DC 5292, and there 
is no basis for a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's disability, 
as well as the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the limitation of motion of the 
lumbar spine with history of herniated disc syndrome during 
the entire period from the initial assignment of the 20 
percent disability rating to the present time.  See 
Fenderson, 12 Vet. App. At 125-126.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect, nor does the veteran 
specifically contend, that the veteran's service-connected 
limitation of motion of lumbar spine with history of 
herniated disc syndrome has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 20 
percent for limitation of motion of lumbar spine with history 
of herniated disc syndrome, is denied.


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

